UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6199



EMORY ALVIN MICHAU,

                                             Plaintiff - Appellant,

          versus

CLYDE N. DAVIS, JR., Clerk of the Supreme
Court of South Carolina; WARREN A. KOHN, Staff
Attorney, South Carolina Department of Social
Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (CA-95-407-6-8AK)


Submitted:   April 15, 1996                   Decided:   May 3, 1996

Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

without prejudice his 42 U.S.C. § 1983 (1988) complaint. We have

reviewed the record and the district court's opinion accepting the

magistrate judge's recommendation and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Michau
v. Davis, No. CA-95-407-6-8AK (D.S.C. Jan. 12, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2